Case 2:19-cv-01770-RGK-RAO Document 24-1 Filed 04/03/19 Page 1 of 3 Page ID #:136



    1   L. Wallace Pate (SBN 79523)
        LAW OFFICES OF L. WALLACE PATE
    2
        9903 Santa Monica Boulevard, Suite 3100
    3   Beverly Hills, CA 90212
        Telephone: (310) 895-9570
    4
    5   John P. McNicholas (SBN 33530)
    6
        MCNICHOLAS & MCNICHOLAS, LLP
        10866 Wilshire Boulevard, Suite 1400
    7   Los Angeles, CA 90024-4338
    8   Telephone: (310) 474-1582
        Facsimile: (310) 475-7871
    9
   10   Attorneys for Plaintiffs

   11
   12                         UNITED STATES DISTRICT COURT
   13                       CENTRAL DISTRICT OF CALIFORNIA
   14
        KARLA GARCIA ARANDA, an                        Case No.: 2:19-cv-01770-RGK-RAO
   15   individual; ALFREDO ARANDA, an                 [Assigned for all purposes to the
        individual; and Minor Plaintiff B.A., by       Honorable R. Gary Klausner]
   16   and through his Guardian ad Litem, Karla
   17   Garcia Aranda,                                 [PROPOSED] ORDER RE:
   18                                                  PLAINTIFF KARLA GARCIA
                     Plaintiffs,
                                                       ARANDA’S REQUEST FOR
               v.
   19                                                  DISMISSAL
   20   COUNTY OF LOS ANGELES, a public
        entity, LOS ANGELES DEPARTMENT
   21   OF CHILDREN AND FAMILY
   22   SERVICES, a subdivision of the County of
        Los Angeles; RUBEN JIMENEZ, an
   23   individual; MELISSA RAMIREZ, an
        individual; LYDIA BUENO, an individual;
   24
        ALEXANDRA RONCES, an individual;
   25   GLADYS ESCOBEDO, an individual;
        EVITA SALAS, an individual, ANTONIA
   26   LOPEZ, an individual ; RACHEL
   27   SIMONS, an individual; GLORIA MEJIA,
        an individual; STEPHANIE MORALES,
   28   an individual; LAURA LUNA, an
                                                   1
            [PROPOSED] ORDER RE: PLAINTIFF KARLA GARCIA ARANDA’S REQUEST FOR DISMISSAL
Case 2:19-cv-01770-RGK-RAO Document 24-1 Filed 04/03/19 Page 2 of 3 Page ID #:137


        individual; SANDRA JIMENEZ, an
    1   individual; OFFICER PACHECO, an
        individual; OFFICER ESPINOZA, an
    2
        individual, and DOES 1-50,
    3
                         Defendants.
    4
    5
    6
    7
    8
    9        The Court, having read and considered the request of the Plaintiff, KARLA
   10   GARCIA ARANDA, for her dismissal in this case in her individual capacity only
   11   so that she may proceed to prosecute it as the Guardian ad Litem for her son, Bryan
   12   Aranda, and
   13        GOOD CAUSE APPEARING, it is ordered that the request of Plaintiff,
   14   KARLA GARCIA ARANDA, in her individual capacity only, is GRANTED.
   15
   16
   17   Dated: ______________, 2019                  ______________________________
   18                                                R. GARY KLAUSNER
                                                     United States District Judge
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 2
            [PROPOSED] ORDER RE: PLAINTIFF KARLA GARCIA ARANDA’S REQUEST FOR DISMISSAL
Case 2:19-cv-01770-RGK-RAO Document 24-1 Filed 04/03/19 Page 3 of 3 Page ID #:138

                                         PROOF OF SERVICE
    1
    2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

    3          I am a resident of the county aforesaid; I am over the age of eighteen years and not
        a party to the within entitled action; my business address is 10866 Wilshire Blvd., Suite
    4   1400, Los Angeles, CA 90024.

    5          On April 3, 2019, I electronically filed the document entitled [PROPOSED]
        ORDER RE: PLAINTIFF KARLA GARCIA ARANDA’S REQUEST FOR
    6   DISMISSAL, with the Clerk of the United States District Court for the Central District of
        California, using the CM/ECF System. The Court’s CM/ECF System will send an email
    7   notification of the foregoing filing to the following parties and counsel of record who are
        registered with the Court’s CM/ECF System:
    8
         Attorneys for Defendants, County of Los
    9    Angeles, et al.:
         Avi Burkwitz, Esq.
   10    Ryan A. Graham, Esq.
   11    Peterson Bradford Burkwitz
         100 North First Street, Suite 300
   12    Burbank, CA 91502
         Tel: (818) 562-5800
   13    Fax: (818) 562-5810
         Email: aburkwitz@pbbllp.com
   14    Email: rgraham@pbbllp.com
   15
        X      (BY ELECTRONIC SERVICE VIA CM/ECF SYSTEM) In accordance with the
   16   electronic filing procedures of this Court, service has been effectuated on the aforesaid
        party(s) above, whose counsel of record is a registered participant of CM/ECF, via
   17
        electronic service through the CM/ECF System.
   18
        X      (Federal) I declare that I am employed in the office of a member of the bar of this
   19   court at whose direction the service was made.

   20         Executed on April 3, 2019, at Los Angeles, California.

   21
                                                    _/s/ Baeza Mejia____________
   22                                                      Baeza Mejia

   23
   24
   25
   26
   27
   28
                                                    3
            [PROPOSED] ORDER RE: PLAINTIFF KARLA GARCIA ARANDA’S REQUEST FOR DISMISSAL
